DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a depth of the locating keyway (4), a depth of the sub-shaft cavity (7), a length of keyway (5), a length of the sub-shaft” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be 

Specification
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	- Regarding claim 1, the limitations "a sub-shaft cavity" recited in line 3 and  “a sub-shaft” recited in lines 5-6 are in the  singular and then later refers to "the sub-shaft cavities" (in plural) and  “the sub-shafts” (in plural). “Since the initial recitation only provides for a single sub-shaft cavity and a single “sub-shaft”, there is a disagreement in scope between these recitations. Appropriate correction is required.
	- Claim 2 recites the limitation "the depth" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Accordingly, the applicants are suggested to correct as: “the depth” should be changed to – a depth --.
	- Regarding claim 2, the limitation “the depth … less than that of the sub-shaft cavity (7)” renders the claim indefinite because it is unclear what applicants are referring to by the claimed “that”.  Accordingly, the applicants are suggested to correct as “that” should be changed to -- the depth of the sub-shaft cavity --. Appropriate correction is required.
	- Claim 3 recites the limitation "the length" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Accordingly, the applicants are suggested to correct as “the length” should be changed to – a length --. Appropriate correction is required.
 that of the sub-shaft (3)” renders the claim indefinite because it is unclear what applicants are referring to by the claimed “that”.  Accordingly, the applicants are suggested to correct as “that of the sub-shaft (3)”” should be changed to -- a length of the sub-shaft (3) --. Appropriate correction is required.   
	- Regarding claims 1 and 3, each claim initially recites, in the plural, "location keyways (5)" and then later refers to "the location keyway (5)” (in singular)." Since the initial recitation only provides for a plural “the location keyways”, there is a disagreement in scope between these recitations. Appropriate correction is required.    
	The claims not specifically mentioned are indefinite since they depended from one of the above claims.
	For the purpose of this Office action, the claims 1-5 will be examined as best understood by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:


2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yi (Publication Number CN107420306) in view of Changsheng (Publication Number CN 107542796).
	Regarding claim 1, as shown in Figs. 1-2 and 7, Yi discloses a structure of rotor connection of multi-axial multi-stage roots pump comprising a rotor body (not numbered; however, clearly seen in Figs. 1-2), is characterized in that: a rotor shaft 4 is arranged on one end face of the rotor body; a sub-shaft cavity 9 (see Fig. 7) is opened in the rotor shaft 4, and the sub-shaft cavity 9 and the rotor shaft are arranged concentrically and coaxially; the locating keyways are symmetrically opened on both sides inside the sub-shaft cavity 9; a sub-shaft 10 (see Fig. 7) is arranged on the other end face of the rotor body, the sub-shaft 40 and the rotor shaft 4 are arranged concentrically and coaxially, and the sub-shafts 10 and the sub-shaft cavities 9 of two adjacent rotor bodies  are matched, the locating keyways 122 are symmetrically opened on both sides of the sub-shaft 10, and the keyways 122 are installed and fixed through sub-rotor shaft keys 121 in the locating keyways.   However, Yi fails to disclose the locating keyways being symmetrically opened on both sides inside the sub-shaft cavity and the locating keyways being symmetrically opened on both sides of the sub-shaft.
	As shown in Fig. 1, Changsheng  teaches the locating keyways 4 is symmetrically opened on both sides inside the sub-shaft cavity  3 and the locating keyways 4 being symmetrically opened on both sides of the sub-shaft 2. It would have been obvious to one having ordinary skill in the art 
	The results are predictable as balancing the main bearing of the rotary reduce, prolonging the service life of the main shaft  and improving the efficiency of the pump.
	Regarding claim 3, Yi discloses the length of the keyway 122 on the surface of the sub-shaft 10 is less than a length of the sub-shaft 10 (see Fig. 7)
6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yi (Publication Number CN107420306) in view of Changsheng.
	Yi disclose the depth of sub-shaft cavity 9 is less than the length of the rotor shaft 4.   However, Yi fails to disclose the depth of the locating keyway being less than a depth of the sub-shaft cavity.
It is examiner’s position that one having ordinary skill in the multi-stage roots-pump art,  would have found it obvious to utilize the different depth between the locating keyway and the sub-shaft cavity, since they are merely design parameters, depending on temperature, pressure, or stress acted/applied on the rotor shaft and rotor body of the multi-stage roots pump device. Moreover, there is nothing in the record which establishes that the claimed operating device under such conditions, presents a novel of unexpected result (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).    	
4 is rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Changsheng as applied to claim 1 above, and further in view of Ohta (U.S. Patent Application Publication Number 2013/0336828).
	The modified Yi the sub-shaft 10 and the sub-shaft cavity 9 are interference fitted; however, the modified Yi fails to disclose both the rotor shaft and the sub-shaft being made of cast iron.
	Ohta teaches both the rotor shaft and the sub-shaft being made of cast iron (see page 3, para. [0026], lines 6-7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized both the rotor shaft and the sub-shaft being made of cast iron, as taught by Ohta in the the modified Yi apparatus, since the use thereof would have prevented the corrosion caused by the corrosive gas by the suppressed degree and improved the performance of multi-stage roots pump.    	
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have utilized both the rotor shaft and the sub-shaft being made of cast iron. Such modification would be considered a mere choice of a preferred material on the basis of its suitability for the intended use. In other words, the use of both the rotor shaft and the sub-shaft being made of cast iron would have been an "obvious to try" approach because the use of such knows materials is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82, USPQ2d 1382, 1396 (2007).  
8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Changsheng as applied to claim 1 above, and further in view of Yaqing (Publication Number CN205895596).
The modified Yi discloses the invention as recited above; however, the modified Yi fails to disclose a structure of the sub-rotor shaft key.
	Yaqing teaches one end side of the sub-rotor shaft key 30 is a plane end face, which is used for positioning with the rotor shaft 10, and the other end side of the sub-rotor shaft key 30 is an arc-shaped end face (see Fig. 1), which is used for the guiding and 8installation of the sub-shaft 11. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the structure of the sub-rotor shaft key, as taught by Yaqing in the modified Yi apparatus, since the use thereof would have improved the mechanical transmission and reduce the cost of the manufacturing.

Prior Art
9.	The IDS (PTO-1449) filed on Nov. 4, 2020 has been considered.  An initialized copy is attached hereto.  
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of two patents: Harwath (U.S. Patent Number 4,171,939) and (Publication Number JP 09-126171), each further discloses a state of the art.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746